In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-690V
                                          UNPUBLISHED


    NEWBERY FRIAS                                               Chief Special Master Corcoran
    on behalf of her son, N.D., a minor,
                                                                Filed: March 19, 2021
                         Petitioner,
    v.                                                          Special Processing Unit (SPU);
                                                                Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                     Rotavirus Vaccine; Intussusception
    HUMAN SERVICES,

                         Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.

Amanda Pasciuto, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

        On June 9, 2020, Petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that N.D. suffered an intussusception requiring surgery as a result
of a rotavirus vaccine administered on June 8, 2017. Petition at 1. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

        On November 9, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation. On March 17, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded (A) $14,268.82 to satisfy
a State of New York Medicaid lien, and (B) for pain and suffering, an amount sufficient to
purchase an annuity contract as described in the attached Proffer. Proffer at 2-3. In the

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following:

        A. A lump sum payment of $14,268.82, representing compensation for
           satisfaction of a State of New York Medicaid lien, payable jointly to
           Petitioner and

                           New York State Department of Health
                                         Mail to:
                       NEW YORK STATE DEPARTMENT OF HEALTH
                                    P.O. Box 415874
                                Boston, MA 02241-5874
                               Recovery Case #: 153427

            Petitioner agrees to endorse this payment to the New York State Department
            of Health.

        B. For pain and suffering, an amount sufficient to purchase an annuity
           contract, as set forth in the attached Proffer at Section II.B., subject to the
           conditions described therein.

      These amounts represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS
__________________________________________
                                               )
NEWBERRY FRIAS,                           )
on behalf of her son, N.D., a minor,           )
                                               )
                       Petitioner,             )   No. 20-690V
 v.                                            )   Chief Special Master Corcoran
                                               )   ECF
 SECRETARY OF HEALTH AND                       )
 HUMAN SERVICES,                               )
                                               )
                       Respondent.             )
__________________________________________)

                        RESPONDENT’S PROFFER OF DAMAGES

I.     Procedural History

       On November 9, 2020, the Secretary of Health and Human Services (“respondent”) filed

a Rule 4(c) Report conceding that petitioners’ claim meets the Vaccine Table criteria for an

intussusception following a rotavirus vaccination. ECF No. 21. On November 9, 2020, the

Chief Special Master issued a Ruling on Entitlement, concluding that petitioner is entitled to

compensation under the National Childhood Vaccine Injury Act of 1986 (“Vaccine Act”), as

amended, 42 U.S.C. §§300aa-10 to -34. ECF No. 23.

II.    Items of Compensation and Form of the Award

       Based upon the evidence of record, respondent proffers, and the parties recommend, that

compensation be made through a lump sum and future annuity payments as described below, and

request that the Chief Special Master's decision and the Court's judgment award the following: 1




1
  Should N.D. die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                                                1
       A.      Medicaid Lien

       Respondent proffers that N.D. should be awarded funds to satisfy the State of New York

Medicaid lien in the amount of $14,268.82, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of New York may have against

any individual as a result of any Medicaid payments that the State of New York has made to or

on behalf of N.D. from the date of his eligibility for benefits through the date of judgment in this

case as a result of his vaccine-related injury suffered on or about June 8, 2017, under Title XIX

of the Social Security Act. Reimbursement of the State of New York lien shall be made through

a lump sum payment of $14,268.82, representing compensation for satisfaction of the State of

New York lien, payable jointly to petitioner and

                           New York State Department of Health
                                        Mail to:
                      NEW YORK STATE DEPARTMENT OF HEALTH
                                   P.O. Box 415874
                                Boston, MA 02241-5874
                                Recovery Case #: 153427

Petitioner agrees to endorse this payment to the New York State Department of Health.

       B.      Pain and Suffering

       For pain and suffering, see 42 U.S.C. §300aa-15(a)(4), an amount sufficient to purchase

an annuity contract, 2 paid to the life insurance company 3 from which the annuity will be



2
  In respondent’s discretion, respondent may purchase one or more annuity contracts from one
or more life insurance companies.
3
  The Life Insurance Company must have a minimum of $250,000,000 capital and surplus,
exclusive of any mandatory security valuation reserve. The Life Insurance Company must have
one of the following ratings from two of the following rating organizations:
                a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;
                b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;
                c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
                AA, AA+, or AAA
                                                   2
purchased, 4 subject to the conditions described below. The annuity contract will be owned

solely and exclusively by the Secretary of Health and Human Services and will provide

payments to N.D. 5 as set forth below:

         Beginning March 3, 2035, $43,556.00 per year for four years certain only.

Should N.D. predecease any of the certain lump sum payments set forth above, said payments

shall be made to his estate. Written notice to the Secretary of Health and Human Services and to

the Life Insurance Company shall be provided within twenty (20) days of N.D.’s death. The

amounts set forth in sections II.A. and II.B., supra, represent all elements of compensation to

which N.D. is entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.     Summary of Recommended Payments Following Judgment

         A.      Medicaid lien:                                                      $14,268.82

         B.      An amount sufficient to purchase the annuity contract described
                 above in section II. B.


                                                              Respectfully submitted,

                                                              BRIAN M. BOYNTON
                                                              Acting Assistant Attorney General

                                                              C. SALVATORE D’ALESSIO
                                                              Acting Director
                                                              Torts Branch, Civil Division

                                                              HEATHER L. PEARLMAN
                                                              Acting Deputy Director

                 d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
                 Rating: AA-, AA, AA+, or AAA.
4
  Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case
consistent with the Privacy Act and the routine uses described in the National Vaccine Injury
Compensation Program System of Records, No. 09-15-0056.
5
    At the time payment is received, N.D. will be an adult, and thus guardianship is not required.
                                                  3
                            Torts Branch, Civil Division

                            ALTHEA W. DAVIS
                            Senior Trial Counsel
                            Torts Branch, Civil Division

                            s/Amanda Pasciuto
                            AMANDA PASCIUTO
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Amanda.Y.Pasciuto@usdoj.gov
                            Tel.: (202) 616-4847


Dated: March 17, 2021




                        4